To: Abel Acosta                              From: Ricardo Cavazos #1358886
Clerk of the T.C.C.A.


       Dear sir, I had sent to this Honorable Court a request for status and
 standing as well as a docJ(et sheet showing every i tern that hes been received
 by this Court in conection with the Writs of Habeas Corpus 11.07 that I have
 now got filed and pending in the cases number~d as ~'JR-75, 914-05, ~-75, 914-
 06, m~-75,914-07, vJR-75,914.:...08.
       I am making this request at the behest of my wdtwriter, Mr. Damon Earl
 Lewis, >·1ho handled· P.1y first Writs of Habeas Corpus 11~07 seeking an out-of-
 time appeal, Hhich v1as granted on March 28, 2012, I regreat . to inform this
 Court that my previous ::::-equest •:.ras mistakenly ·ans~~ered improperly, I v1as
 given information on the Hrits _t[}a~ I. had filed concerning the. out-of-time
 appeal when I "Vlas making my request on the new· vrrj_ts of habeas corpus 11.07
with the cause numbers shovm above.                          · .
       The \rri ts that ·I ain requestinq information on has had an order for findings
of fact and · conclusions of iaw and if necessary a hearing b~ heldt placed
on ther.1 by this ·Court, however, there seemed to be some J~i.nd of confusion
as to which judge vas to handle th:i_,s .case, .the prosecutors ... office filed a
preposed findings of fact and conclusion of law'and I have filed a rebuttal
to their . filings. ··I· have since received from this· Court a notice, via white
card, showing that on July 10,2014 .the supplemental clerk's record, in re-
sponse to the order issued by this Court, has been received and presented
to the Court.
       I    would first raise a complaint to this Court that I was not provided
a . copy of the order to forward the clerk's record, nor \vas I informed of
·.-,hc;.t "VJas included in this supplemental clerk's record, · >vhich is very improper.
    · Since I have been deprived of this information, my writv1ri ter, Mr. Lewis,
 is ··concerned tha.t the ·.Court has received the entire record, which should
have includeo the reh>uttal to the states preposed finding of fact and con-
clusion of law as Hell as _the tWO motions re.q:);l~_stJnga     SUbpoena for the entire
District Attorney Records and a subpoena for thELflOtes of the assistant District
Attorney that handled this case.
       I    hur.1bly request that I be provided with the status ana standing of these
writs of habeas cq_rpus 11.07 and a docJcet sheet __ showing ever:y,.qocment .that
has been received by ~his Court concerning these writs.
                                                                     THANK YOU.
Date: June {)1_, 2015                             SINCERELY
                                                  RICARDO CAVAZOS #1358886




                                                              ··,··::·.   ·.


                                                                               I   ~ .•   '




                                                           RECEIVED IN
                                                     COURT OF CRIMINAL APPEALS

                                                              JUN 112015.